DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 11/12/2021 have been accepted. Claims 1, 3-8, 10-12, 14-15, 17, 18, and 20-24 are still pending. Claims 1, 8, 10, 12, 18, 20, and 22 are amended. Claim 9 has been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 9/9/2021.
	Allowable Subject Matter
Claims 1, 3-8, 10-12, 14-15, 17, 18, and 20-24 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims, which contained the allowable material that was originally cited in claims 9 and 20. The following is an examiner’s statement of reasons for allowance:
Fischer et al. (US PGPub 2018/0307598, hereafter referred to as Fischer) teaches using streams in an SSD as a method for writing data to the memory using dedicated channels for each stream. Fischer does not teach the amended limitations to the limitations to the independent claims.
Franke et al. (US PGPub 2020/0026657, hereafter referred to as Franke) teaches updating a counter in a page table for a particular logical address. Franke does not teach the amended limitations to the independent claims.
Camp et al. (US PGPub 2018/0165169, hereafter referred to as Camp) teaches multiple counters for a logical address, wherein one is for counting read operations and another counts 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 9/9/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132